Citation Nr: 1341861	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  05-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right arm disability, including as secondary to neck/right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969 and from January 1970 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In a May 2007 decision, the Board denied claims of entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, granted service connection for a chronic stomach condition and remanded a claim for service connection for a chronic low back disability.  

The appellant appealed the Board's decision regarding the issues of chronic neck pain with right shoulder numbness and a right arm disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 order, the Court vacated that portion of the Board's May 2007 decision that denied entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, including as secondary to neck/right shoulder disability, and remanded the matter to the Board for action consistent with the September 2008 Court order.

In October 2009, the Board remanded the claims for chronic neck pain with right shoulder numbness and a right arm disability pursuant to the Court remand.  In March 2011, the Board remanded the claims for chronic neck pain with right shoulder numbness, a right arm disability, and a chronic low back disability with left leg numbness.

In June 2011, the RO granted service connection for lumbar degenerative disc disease and left leg radiculopathy.  Therefore, the issue of entitlement to service connection for a low back disability is no longer before the Board on appeal.

In August 2011, the Board remanded the claims for chronic neck pain with right shoulder numbness and a right arm disability for additional development.

In October 2012, the RO granted service connection for cervical stenosis claimed as chronic neck pain with numbness, right shoulder.  Therefore, the issue of entitlement to service connection for chronic neck pain with right shoulder numbness is no longer before the Board on appeal.

In February 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In March 2013, a VA medical expert provided an opinion.  In April 2013, the Board requested clarification of the VA medical expert opinion.  Later in April 2013 an addendum to the VA medical expert opinion was received.  In May 2013, the Board requested additional clarification of the VA medical expert opinion.  Another addendum to the VA medical expert opinion was obtained in June 2013.  In July 2013, the Board requested additional clarification of the VA medical expert opinion.  Another addendum to the VA medical expert opinion was obtained in July 2013.  The VA medical expert opinions were incorporated into the record and the Veteran was provided with copies in September 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Veteran was provided with copies of the VA medical expert opinions dated in February 2013, April 2013, June 2013, and July 2013.  In response to the medical expert opinions the Veteran submitted additional treatment records dated in August 2013, September 2013, and October 2013, and requested that his case be remanded to the AOJ for review of the newly submitted evidence.  As such, the Board finds it necessary to remand the Veteran's claim for consideration of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

